Citation Nr: 0900261	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran requested that he be afforded a hearing in an 
October 2004 statement; however, he withdrew his request in a 
January 2005 statement.  Accordingly, the Board considers the 
veteran's request for a hearing to be withdrawn.  See 38 
C.F.R. § 20.704 (d), (e) (2008).

The Board notes that by way of an August 2008 order, the 
United States Court of Appeals for Veterans' Claims vacated 
and remanded an October 2007 Board decision in this case.


REMAND

Here, the Board finds that in order to comply with a July 
2008 joint motion for remand, this case must be remanded to 
obtain an additional medical opinion from B.F., M.D., which 
takes into consideration the Quain and Ramstad clinical 
records dated from September 1966 through April 1980.  
Legible copies of these records should be obtained and made 
available to Dr. F.  

As discussed in the joint motion, Dr. F. had noted that the 
records from the Quain and Ramstad Clinic were handwritten 
and the available copies were very poor.  Dr. F. noted that 
the Quain and Ramstad clinic records would very likely 
discuss how long the veteran had symptoms of ankylosing 
spondylitis because lumbar spine films had been ordered, 
presumably to evaluate a complaint of back pain.  However, 
Dr. F. noted that because the clinical records were 
illegible, she could not provide an opinion as to whether the 
veteran's ankylosing spondylitis had its onset during active 
duty without resort to mere speculation, but noted that if a 
legible copy, or the originals of the Quain and Ramstad 
clinic records could be made available for review, this issue 
could be resolved based on the evidence rather than 
conjecture and speculation.

As such, the Board finds that a remand is necessary to obtain 
legible or original copies of the Quain and Ramstad clinical 
records dated from September 1966 through April 1980, at 
which point, Dr. F. should be asked to review these clinical 
records and render an opinion regarding the medical 
probabilities that the veteran's ankylosing spondylitis is 
traceable to his period of active military service.  
Specifically, the examiner, Dr. F., should render an opinion 
as to whether it is at least as likely as not that the 
veteran's current ankylosing spondylitis had its onset in 
military service.

Accordingly, the case is REMANDED for the following action:

1.  Take action to obtain legible copies 
of treatment notes from Quain and Ramstad 
Clinic from September 1966 through April 
1980.  

2.  The April 2004 VA examiner, B.F., 
M.D., should be asked to review the record 
again, including legible copies of the 
Quain and Ramstad Clinic records dated 
from September 1966 through April 1980, 
and prepare a supplemental report, 
including an opinion as to whether it is 
at least as likely as not (i.e. whether it 
is 50 percent or more probable) that the 
veteran's currently diagnosed ankylosing 
spondylitis had its onset in service.  A 
complete rationale should be provided.  
(If Dr. F., who examined the veteran in 
April 2004, is unavailable, the veteran 
should be scheduled for an examination 
with another physician for purposes of 
obtaining the requested information.  A 
detailed explanation for any opinion 
provided should be set forth.)

3.  Thereafter, re-adjudicate the claim on 
appeal.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the agency of original jurisdiction (AOJ).  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

